By the Court.
The defendant was convicted in mayor’s court of a violation of an' ordinance of the town of Bloomfield, and appealed to the district court, in which he was again found guilty. Prom the judgment of that court he appeals. The cause is submitted in this court without argument for either party, on a transcript which shows that the defendant was tried in the district court by jury, and found guilty as charged in the information. A new trial was ashed on the grounds that the verdict was contrary to the evidence, and contrary to the instructions of the court, and was denied. The transcript submitted does not contain the evidence nor the instructions, and there is nothing before us to indicate that there was any error in the proceedings, prejudicial to the defendant.
The judgment of the district court is therefore affirmed.